Citation Nr: 0725823	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-01 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from November 1962 to August 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the instant issues to the agency of 
original jurisdiction (AOJ) in November 2003 and January 2006 
for additional development.  

In its January 2006 decision, the Board granted service 
connection for bilateral tinea pedis and denied service 
connection for a bladder disorder, a bilateral knee disorder, 
and a bilateral hip disorder.  It a May 2007 statement, the 
veteran's representative listed the issues which had been 
decided by the Board in the January 2006 decision.  Those 
issues are not currently in appellate status and will not be 
addressed in this decision.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
psychiatric disorder, to include PTSD.

2.  A heart disorder was not manifest in service or within 
one year of separation; heart pathology, if present, is 
unrelated to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  A heart disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
August 2000, prior to the enactment of the VCAA.

A letter dated in August 2000 told the veteran that his claim 
would be reviewed to determine whether VA required additional 
information.  He was told what VA would do in order to 
complete his claim.  

A November 2000 letter described the evidence necessary to 
support a claim for PTSD.  The veteran was asked to provide 
information concerning stressful events during service.  He 
was told that he could request an interview with a VA 
psychiatrist.  The veteran was advised that medical evidence 
was also required to support his claim, and was provided with 
forms upon which he could list dates of any treatment.  

In April 2001 the RO contacted the veteran and discussed the 
VCAA.  A follow-up letter was sent in April 2001.  The letter 
instructed the veteran on the evidence and information 
necessary to support a claim for service connection.  The 
veteran was asked to identify his private health care 
providers and give VA sufficient information so that records 
could be obtained.  

A letter dated in April 2004 told the veteran that VA 
examinations had been requested.  The evidence of record was 
discussed.  The veteran was told how VA would assist him in 
obtaining evidence supportive of his claim.  

A November 2004 letter listed the evidence of record and told 
the veteran how VA would help obtain evidence.  He was told 
what the evidence must show to establish service connection.

A March 2006 letter told the veteran what evidence was 
necessary to support a claim of entitlement to PTSD based on 
personal assault.  He was asked to identify or submit such 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  In 
fact, the veteran, in April 2007 indicated that he had no 
additional evidence to submit.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.



Analysis

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of certain disabilities, 
such as cardiovascular renal disease, may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Psychiatric Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to his 
psychiatric health.  On reenlistment examination in August 
1966, the veteran was noted to be psychiatrically normal.  He 
was also found to be psychiatrically normal on discharge 
examination in August 1972.

In his January 2002 substantive appeal, the veteran alleged 
that he had PTSD as a result of personal assault.  He did not 
respond to subsequent requests for specific information 
concerning his claim of PTSD based on personal assault.

A VA psychiatric examination was carried out in April 2004.  
The veteran reported that he sometimes could not sleep.  He 
related that he napped during the day and frequently did not 
fall asleep until four o'clock in the morning.  He later 
stated that his children were teenagers and that he could not 
sleep until they came home.  Aside from counseling related to 
a divorce in 1999, the veteran denied any psychiatric 
treatment.  With respect to his military experiences, the 
veteran indicated that he witnessed prejudice during service.  
He indicated that he had not experienced combat.  He denied 
depression and indicated that he was doing fairly well.  His 
thoughts were clear.  He denied appetite problems and 
suicidal ideation.  There were no psychomotor abnormalities.  
The examiner stated that at no point in the interview did the 
veteran describe a stressor that qualified under the criteria 
for PTSD.  On mental status examination, the veteran's mood 
was euthymic, and his affect was full and appropriate to his 
expressed thoughts.  His thought process was coherent, and he 
was without any signs or symptoms of a psychotic process.  He 
was oriented and cognitively intact.  Insight and judgment 
were intact.  The examiner indicated that he was unable to 
make any diagnosis of a psychiatric illness.  He noted that 
the veteran had no psychiatric symptoms to interfere with his 
occupational or social functioning or require continuous 
medication.

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for a 
psychiatric disorder is not warranted.  In this regard, the 
Board notes that a key element to establishing service 
connection is to show that veteran does have the claimed 
disability.  This element may only be shown through evidence 
of a diagnosis.  The evidence of record does not show a 
diagnosis of any psychiatric disorder, to include PTSD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  The evidence establishes that 
the veteran does not have any psychiatric disorder, to 
include PTSD.  In the absence of proof of a present 
disability, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a 
current disability, the veteran's claim fails. 

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for a psychiatric disorder, and that, on this 
basis, his claim must be denied.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

        Heart Disorder

The veteran's service medical records are silent with regard 
to any diagnosis, complaint, or diagnosis of a heart 
disorder.  On reenlistment examination in August 1966, the 
veteran's heart was normal.  A June 1971 treatment note 
indicates that a chest X-ray was taken, and that aside from a 
calcific density in the right suprahilar region, the film was 
normal.  The veteran's heart was normal on discharge 
examination in August 1972.

A June 2000 echocardiogram report indicates mild concentric 
left ventricular hypertrophy with normal left ventricular 
size and  normal systolic function with ejection fraction of 
65 percent, diastolic dysfunction, dilated aortic root, trace 
to mild aortic regurgitation, trace mitral regurgitation, and 
no evidence for mass, thrombus, or vegetation.  

A July 2000 private X-ray indicates that the veteran's heart 
borderline was enlarged.  

A December 2000 letter from J.A.K., D.O. notes that the 
veteran's history was significant for cardiomegaly.  

A December 2000 stress myoview cardiac study was normal.

A December 2000 report from Gulf Coast Cardiology Group, P.A. 
notes the apparent history of an enlarged heart.  The author 
noted that the veteran had recently  undergone a preoperative 
clearance and cardiac stress test which was negative.  He 
noted that the veteran denied chest pain or tightness, but 
noted some palpitations without syncope.  He indicated that 
the veteran had decreased exertional capacity due to severe 
degenerative joint disease.  Heart examination revealed 
regular rate and rhythm with occasional ectopy.  The 
impression was history of cardiomegaly without any 
significant coronary artery disease by cardiac 
catheterization and negative perastine myoview stress test.  

A January 2001 treatment note from J.H.L., D.O. indicates a 
past history of enlarged heart.  J.K., D.O. also noted a past 
history of cardiomyopathy in January 2001.

In April 2001 there was an interpretation of a normal sized 
heart.  There was an atherosclerotic aorta.

In a December 2001 letter, Dr. L. opined that it was at least 
as likely that a poor heart condition was due to the 
veteran's exposure to elements such as silica, titanium and 
aluminum in service.  

A VA examination was carried out in May 2004.  The veteran 
indicated that his heart was  normal on service discharge, 
but that in 2001, he was told that his heart was enlarged.  
The examiner noted that the veteran was asymptomatic with 
regard to his heart.  There was no pedal edema.  There was no 
chest pain.  A chest X-ray was essentially unremarkable.  The 
cardiac silhouette was within the upper limits of normal for 
size.  The veteran's heart had regular rate and rhythm.  No 
ectopic beats were identified.  There were no bruits and no 
murmurs.  There was no jugular vein distension.  There was no 
pedal edema.  Pulses were strong at 3+, with the exception of 
the posterior tibial pulses, which were not identified.  The 
examiner concluded that from a general medical standpoint, 
the examination of the cardiopulmonary system was normal, 
with no specific disease process identified.  

An October 2004 letter from Dr. L. indicates that the veteran 
had been under his care for several years, and that he 
suffered from congestive heart failure, cardiomegaly, cardiac 
arrythmia, and coronary artery disease.

An additional VA examination was carried out in April 2005.  
The veteran denied taking any medication for his heart.  He 
stated that he walked in a park in the morning and evening.  
He reported that he had blockage on heart catheterization in 
1999 and 2000.  He also related that he had an enlarged 
heart.  The examiner noted that a July 2000 X-ray report did 
indicate an enlarged heart borderline.  He recited evidence 
from the private medical providers, to include test results 
and statements by Dr. L.  Physical examination revealed 
regular rate and rhythm of the veteran's heart.  The second 
heart sound was accentuated in the aortic area, but no murmur 
was auscultated.  

The April 2005 VA examiner reviewed the veteran's claims 
folder and examined the veteran in September 2006.  In his 
review of the evidence, he noted that there was no history of 
myocardial infarction, congestive heart disease, hypertensive 
heart disease, endocarditis, or pericarditis.  He noted that 
the veteran was not on medication for his heart.  He 
indicated that there was a history of dyspnea, but that the 
veteran had chronic obstructive pulmonary disease and that he 
had exertional fatigue.  Physical examination revealed normal 
heart size.  There was no jugular venous distension, and 
rhythm was regular.  There was no murmur, click, or 
pericardial rub.  He stated that the examination was normal.  
He concluded that he could not diagnose any heart condition.  

Upon review of the evidence pertaining to this claim, the 
Board must conclude that service connection for a heart 
disorder is not warranted.  The evidence demonstrates that 
the veteran is not currently diagnosed with any heart 
condition, as is stated in the September 2006 VA examination 
report.  It is noted that a key element to establishing 
service connection is to show that veteran does have the 
claimed disability.  This element may only be shown through 
evidence of a diagnosis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board acknowledges that the veteran's private physician, 
Dr. L., has stated in two letters that the veteran suffers 
from various heart conditions.  However, he has not responded 
to the AOJ's requests for a detailed explanation regarding 
his statements.  See Sklar, supra.  On the other hand, VA 
examinations conducted for the purpose of determining whether 
the veteran has a heart condition have included a review of 
the record, which includes Dr. L.'s letters.  VA examiners 
have concluded, based upon a thorough review of the evidence 
and careful examination of the veteran, that he does not have 
a heart condition.  Accordingly, the Board has determined 
that the more probative evidence demonstrates that the 
veteran does not have a heart condition that is subject to 
service connection.  

In reaching this determination, the Board notes that there 
has been a remarkable conflict in the record.  Some testing 
was interpreted as showing left ventricular hypertrophy and 
enlargement.  Cardiomyopathy and cardiomegaly have been 
diagnosed.  However, other testing has described normal heart 
size and normal findings.  The Board's review reflects that 
the most probative evidence establishes that the veteran does 
not have chronic cardiac pathology.  The VA examiners had an 
opportunity to review the positive and negative findings and 
their current findings were consistent with the negative 
evidence.  Furthermore, such findings and interpretations are 
consistent with other reports of a history of, rather than an 
active or chronic process.  

The Board has also considered the veteran's assertion that he 
has a heart condition that is subject to service connection; 
however, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  The more probative evidence 
establishes that the veteran does not have a heart condition.  
In the absence of proof of a present disability, there can be 
no valid grant.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent evidence of a current disability, the 
veteran's claim fails. 

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert , supra.

  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.

Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


